Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 1 of 22




                                                        Exhibit H
                                 Complaint/Sea. Ord. 126075, May 6, 2020

                               Court: W.D. Wash. Case No. ____________
                                                          Pacific Legal Foundation
                                                 255 South King Street, Suite 800
                                                Seattle, WA 98104 - 425.576.0484
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 2 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                                                  CITY OF SEATTLE

 2                                            ORDINANCE __________________

 3                                             COUNCIL BILL __________________

 4
 5   AN ORDINANCE relating to termination of residential rental tenancies; providing a defense to
 6        evictions occurring within six months after the termination of the
 7        eviction moratorium as amended by Resolution 31938; amending Section 22.206.160 of
 8        the Seattle Municipal Code; declaring an emergency; and establishing an immediate
 9        effective date; all by a 3/4 vote of the City Council.
10
11   WHEREAS, the coronavirus disease 19 (COVID-19) outbreak was declared a pandemic by the

12                 World Health Organization on March 11, 2020; and

13   WHEREAS, self-distancing (keep 6 feet of distance between individuals) has been

14                 recommended to deter the spread of the virus; and

15   WHEREAS, the Governor of Washington has declared a state of emergency, prohibited

16                 gatherings of 50 or more people, and closed K-12 schools statewide in an effort to slow

17                 transmission and contraction of the disease; and

18   WHEREAS, such a ban in conjunction with self-distancing means cancellations of large events

19                 and a decrease in the number of people patronizing places of business, resulting in

20                 reduced work and loss of income for workers in multiple industries, including the service

21                 and entertainment industries; and

22   WHEREAS, a decrease in income can result in financial instability and uncertainty about how to

23                 allocate resources to continuing expenses, including rent; and

24   WHEREAS, the economic disruptions caused by COVID-19 will increase the likelihood of

25                 tenants facing eviction; and

26   WHEREAS, evictions can often result in homelessness given the rental housing market in

27                 Seattle; and




     Template last revised December 2, 2019                   1
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 3 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1   WHEREAS, people experiencing homelessness are at risk of transmitting and contracting

 2                 COVID-19 because of the nature of close quarters in encampments and shelters, and do

 3                 not have consistent access to locations for handwashing or other hygiene facilities; and

4    WHEREAS, the City has a heightened interest in preventing more individuals and families from

 5                 becoming homeless to avoid the increased risk of transmission and spread of COVID-19;

 6                 and

 7   WHEREAS, The City of Seattle provides residential tenants defenses to eviction through the

 8                                      Cause Eviction Ordinance; and

 9   WHEREAS, the Mayor issued an emergency order creating a moratorium on residential

10                 evictions that could last through the end of the civil emergency; and

11   WHEREAS, the Governor has issued an eviction moratorium until June 4, which could be

12                 extended further; and

13   WHEREAS, the Council recognizes that economic impacts from the COVID-19 emergency are

14                 likely to last much longer than the civil emergency itself; and

15                                                                                      of a defense to

16                                                                             to a landlord, regardless of

17                 whether the court finds that the landlord or tenant is the prevailing party; and

18   WHEREAS, on March 24, the National Multifamily Housing Council recommended, and some

19                 landlords have adopted, a plan to support tenants by halting evictions for 90 days,

20                 offering lease renewals without a rent increase, creating payment plans for overdue rent,

21                 and waiving late fees; and

22   WHEREAS, the Council recognizes the impact of eviction prevention measures on small

23                 landlords and intends to assess the continuing need for such protections on a weekly




     Template last revised December 2, 2019                        2
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 4 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                 basis, in conjunction with consideration of the weekly reports requested from the Mayor

 2                 in Section 5 of Resolution 31937, w

 3                 Emergency, beginning March 20, 2020; and

 4   WHEREAS, the Council will continue to explore and implement strategies to support small

 5                 landlords during the state of emergency; NOW, THEREFORE,

 6   BE IT ORDAINED BY THE CITY OF SEATTLE AS FOLLOWS:

 7

 8   and declarations:

 9

10   pass regulations designed to protect and promote public peace, health, safety, welfare, and

11   prosperity.

12                 B. On January 24, 2020, the Seattle Office of Emergency Management announced that

13   the first reported case in Washington and in the United States of novel coronavirus (COVID-19)

14   occurred in Snohomish County.

15                 C. On February 28, 2020, Public Health       Seattle and King County announced the first

16   King County and United States death due to COVID-19 at Evergreen Hospital in Kirkland,

17   Washington.

18                 D. On February 29, 2020, Washington Governor Jay Inslee declared a state of emergency

19   in response to new cases of COVID-19, directing state agencies to use all resources necessary to

20   prepare for and respond to the outbreak.

21                 E. On March 3, 2020, Mayor Jenny Durkan issued a proclamation of civil emergency in

22   response to new cases of COVID-19, authorizing the Mayor to exercise the emergency powers

23   necessary for the protection of the public peace, safety, and welfare.




     Template last revised December 2, 2019                 3
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 5 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                 F. On March 11, 2020, Washington Governor Jay Inslee amended his emergency order to

 2   prohibit gatherings of 250 people or more for social, spiritual and recreational activities

 3   including, but not limited to, community, civic, public, leisure, faith-based, or sporting events;

 4   parades; concerts; festivals; conventions; fundraisers; and similar activities.

 5                 G. On March 13, 2020, Washington Governor Jay Inslee amended his emergency order

 6   closing all schools in King, Snohomish, and Pierce Counties through April 24, 2020 to apply

 7   statewide.

 8                 H. On March 13, 2020, the U.S. President declared that the COVID-19 outbreak

 9   constituted a national emergency.

10                 I. Mayor Durkan signed an emergency order, amended by the Council in Resolution

11   31938 on March 16, 2020, creating a moratorium on residential evictions for non-payment of

12   rent through the earlier of the end of the civil emergency or 60 days after the effective date of the

13   emergency order, prohibiting a landlord from issuing a notice of termination or initiating an

14   eviction action for non-payment of rent or otherwise acting on a termination notice, and creating

15   a defense to a pending eviction action for non-payment of rent that the eviction would occur

16   during the moratorium.

17                 J. On March 16, 2020, Washington Governor Jay Inslee mandated the immediate two-

18   week closure of all restaurants, bars, and entertainment and recreational facilities and amended

19   his emergency order to prohibit gatherings of 50 people or more.

20                 K. On March 17, 2020, Public Health   Seattle and King County confirmed 518 cases of

21   COVID-19, including 46 deaths, in King County.

22                 L. On March 18, 2020, Washington Governor Jay Inslee announced a statewide

23   moratorium on evictions, prohibiting landlords from serving a notice of unlawful detainer for




     Template last revised December 2, 2019              4
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 6 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1   default payment of rent and issuing a 20-day notice for unlawful detainer, unless the landlord

 2   provides an affidavit stating that the action is believed necessary to ensure the health and safety

 3   of the tenant or others.

 4                 M.                                                              Stay Healthy

 5   that required that all non-essential businesses be closed and banned all gatherings for two weeks,

 6   and on April 2, extended the order until May 4.

 7                 N. On April 6, 2020, Washington Governor Jay Inslee extended school closures through

 8   the end of the 2019-2020 school year and prohibited most forms of in-person instruction through

 9   June 19.

10                 O. On April 16, 2020, Washington Governor Jay Inslee extended the statewide

11   moratorium on evictions until June 4, 2020 and expanded the order to: include more types of

12   dwelling situations; prohibit enforcement of agreements to vacate; prohibit a landlord from

13   assessing or threatening to assess late fees; prohibit rent where access to the unit was prevented

14   as a result of COVID-19; prohibit increased rent or deposits; and prohibit landlords from treating

15   unpaid rent and charges as enforceable debt unless the landlord demonstrates by a preponderance

16   of the evidence to a court that the resident was offered, and refused or failed to comply with, a

17   reasonable repayment plan that was reasonable based on the individual financial, health, and

18   other circumstances of that resident.

19                 P. In light of COVID-19 spreading person-to-person and particularly between people who

20   are in close contact with one another, the Centers for Disease Control and Prevention (CDC) has

21   recommended that: those who are mildly ill self-isolate by staying home, avoiding public areas,

22   and avoiding transportation; sensitive populations avoid people who are sick; and everyone

23   practice self-distancing.




     Template last revised December 2, 2019              5
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 7 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                 Q. Public Health                Seattle and King County has recommended that people at higher risk

 2   of severe illness stay home and away from large groups of people as much as possible. People at

 3   higher risk include people: over 60 years of age; with underlying health conditions, including

 4   heart disease, lung disease, or diabetes; with weakened immune systems; and who are pregnant.

 5                 R. Public Health                Seattle and King County has recommended that employers take steps

 6   to make it more feasible for their employees to work in ways that minimize close contact with

 7   large numbers of people, including maximizing telecommuting options and maximizing

 8   flexibility in sick leave benefits for those who are ill or at high risk.

 9                 S. The Washington State Legislature has declared a state policy to help residents who are

10   experiencing a temporary crisis in retaining stable housing to avoid eviction from their homes, as

11   expressed in Laws of 2019, ch. 356, § 1.

12                 T. The September 2018 S

13   Association                              Losing Home: The Human Cost of Eviction in Seattle          Home

14                                that the most disadvantaged groups face the highest likelihood of eviction.

15                 U. The Losing Home report found that most evicted respondents became homeless, with

16   37.5 percent completely unsheltered, 25.0 percent living in a shelter or transitional housing, and

17   25.0 percent staying with family or friends. Only 12.5 percent of evicted respondents found

18   another apartment or home to move into.

19                 V. A 2018 investigation by the

20   found that over half of 107 presumed homeless deaths investigated occurred outside and

21   attributed approximately 121, or 62 percent, of presumed homeless deaths investigated to non-

22   natural causes (drug overdose, accidents (including hypothermia), suicide, homicide, and




     Template last revised December 2, 2019                            6
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 8 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1   undetermined), making it clear that people experiencing homelessness have a much higher risk

 2   than the general population of developing exposure-related conditions.

 3                 W. Persons with underlying health conditions are at greater risk of fatality if they catch

 4   COVID-19, and preventing individuals from becoming higher-risk patients will protect the

 5   public health, safety, and welfare of the region.

 6                 X. The impacts of the emerging public health crisis on the economy, employment, job

 7   retention, child care, and businesses may result in: workers being unable to go to work because

 8   of illness; the need to care for children home from day care or school or for other family

9    members without paid sick or safe time; and reduced hours due to reduced demand, furlough, or

10   unemployment as businesses struggle during the state of emergency. These risks are

11   compounded especially for workers without paid sick or safe time, those in the               economy,

12   and others without protections that help stabilize income. Historically disadvantaged populations

13   are already at greater risk of eviction. Compounding existing risk with the impacts from the

14   COVID-19 emergency may increase the likelihood of exposure, spread, and contraction of the

15   virus.

16                 Y. Providing a defense to eviction for certain causes is necessary as an additional step to

17   protect public health to support stable housing, decrease the likelihood that individuals and

18   families will fall into homelessness, and decrease exposure while the COVID-19 emergency

19   exists.

20                 Z.                                  allows certain actions under the Open Public Meetings

21   Act for actions that are 1) necessary and routine; or 2) necessary in response to the COVID-19

22   public health emergency.




     Template last revised December 2, 2019                  7
                          Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 9 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                 AA. By reason of the findings set out above, this legislation is necessary in response to

 2   the COVID-19 public health emergency.

 3                 Section 2. Subsection 22.206.160.C of the Seattle Municipal Code, which section was

 4   last amended by Ordinance 126041, is amended as follows:

 5   22.206.160 Duties of owners

 6                                                                    ***

 7                 C. Just cause eviction

 8                               1. Pursuant to provisions of the Washington State Residential Landlord-Tenant

 9   Act (RCW 59.18.290), an owner may not evict a residential tenant without a court order, which

10   can be issued by a court only after the tenant has an opportunity in a show cause hearing to

11   contest the eviction (RCW 59.18.380). An owner of a housing unit shall not evict or attempt to

12   evict any tenant, or otherwise terminate or attempt to terminate the tenancy of any tenant, unless

13   the owner can prove in court that just cause exists. Regardless of whether just cause for eviction

14   may exist, an owner may not evict a residential tenant from a rental housing unit if: the unit is

15   not registered with the Seattle Department of Construction and Inspections if required by Section

16   22.214.040; or if subsections 22.206.160.C.8 or 22.206.160.C.9 provide((s)) the tenant a defense

17   to the eviction.

18                               An owner is in compliance with the registration requirement if the rental housing

19   unit is registered with the Seattle Department of Construction and Inspections before issuing a

20   notice to terminate tenancy. The reasons for termination of tenancy listed below, and no others,

21   shall constitute just cause under this Section 22.206.160:

22                                            a. The tenant fails to comply with a 14 day notice to pay rent or vacate

23   pursuant to RCW 59.12.030(3); a ten day notice to comply or vacate pursuant to RCW




     Template last revised December 2, 2019                             8
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 10 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1   59.12.030(4); or a three day notice to vacate for waste, nuisance (including a drug-related

 2   activity nuisance pursuant to chapter 7.43 RCW), or maintenance of an unlawful business or

 3   conduct pursuant to RCW 59.12.030(5);

 4                                            b. The tenant habitually fails to pay rent when due which causes the owner

 5   to notify the tenant in writing of late rent four or more times in a 12 month period;

 6                                            c. The tenant fails to comply with a ten day notice to comply or vacate that

 7   requires compliance with a material term of the rental agreement or that requires compliance

 8   with a material obligation under chapter 59.18 RCW;

 9                                            d. The tenant habitually fails to comply with the material terms of the

10   rental agreement which causes the owner to serve a ten day notice to comply or vacate three or

11   more times in a 12 month period;

12                                            e. The owner seeks possession so that the owner or a member of the

13                                        family may occupy the unit as that person's principal residence and no

14   substantially equivalent unit is vacant and available in the same building, and the owner has

15   given the tenant at least 90 days' advance written notice of the date the tenant's possession is to

16   end. The Director may reduce the time required to give notice to no less than 20 days if the

17   Director determines that delaying occupancy will result in a personal hardship to the owner or to

18   the owner's immediate family. Personal hardship may include but is not limited to hardship

19   caused by illness or accident, unemployment, or job relocation. For the purposes of this Section

20   22.206.160, "Immediate family" includes the owner's domestic partner registered pursuant to

21   Section 1 of Ordinance 117244 or the owner's spouse, parents, grandparents, children, brothers

22   and sisters of the owner, of the owner's spouse, or of the owner's domestic partner. There is a

23   rebuttable presumption of a violation of this subsection 22.206.160.C.1.e if the owner or a




     Template last revised December 2, 2019                             9
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 11 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1   member of the owner's immediate family fails to occupy the unit as that person's principal

 2   residence for at least 60 consecutive days during the 90 days immediately after the tenant

3    vacated the unit pursuant to a notice of termination or eviction using this subparagraph as the

 4   cause for eviction;

 5                                            f. The owner elects to sell a single-family dwelling unit and gives the

 6   tenant at least 90 days' written notice prior to the date set for vacating, which date shall coincide

 7   with the end of the term of a rental agreement, or if the agreement is month to month, with the

 8   last day of a monthly period. The Director may reduce the time required to give notice to no less

 9   than 60 days if the Director determines that providing 90 days' notice will result in a personal

10   hardship to the owner. Personal hardship may include but is not limited to hardship caused by

11   illness or accident, unemployment, or job relocation. For the purposes of this Section

12   22.206.160, an owner "elects to sell" when the owner makes reasonable attempts to sell the

13   dwelling within 30 days after the tenant has vacated, including, at a minimum, listing it for sale

14   at a reasonable price with a realty agency or advertising it for sale at a reasonable price in a

15   newspaper of general circulation. There shall be a rebuttable presumption that the owner did not

16   intend to sell the unit if:

17                                                   1) Within 30 days after the tenant has vacated, the owner does not

18   list the single-family dwelling unit for sale at a reasonable price with a realty agency or advertise

19   it for sale at a reasonable price in a newspaper of general circulation, or

20                                                   2) Within 90 days after the date the tenant vacated or the date the

21   property was listed for sale, whichever is later, the owner withdraws the rental unit from the

22   market, rents the unit to someone other than the former tenant, or otherwise indicates that the

23   owner does not intend to sell the unit;




     Template last revised December 2, 2019                            10
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 12 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                                            g. The tenant's occupancy is conditioned upon employment on the

 2   property and the employment relationship is terminated;

 3                                            h. The owner seeks to do substantial rehabilitation in the building;

 4   provided that, the owner must obtain a tenant relocation license if required by Chapter 22.210

 5   and at least one permit necessary for the rehabilitation, other than a Master Use Permit, before

 6   terminating the tenancy;

 7                                            i. The owner (i) elects to demolish the building, convert it to a cooperative,

 8   or convert it to a nonresidential use; provided that, the owner must obtain a tenant relocation

 9   license if required by Chapter 22.210 and a permit necessary to demolish or change the use

10   before terminating any tenancy, or (ii) converts the building to a condominium provided the

11   owner complies with the provisions of Sections 22.903.030 and 22.903.035;

12                                            j. The owner seeks to discontinue use of a housing unit unauthorized by

13   Title 23 after receipt of a notice of violation. The owner is required to pay relocation assistance

14   to the tenant(s) of each such unit at least two weeks prior to the date set for termination of the

15   tenancy, at the rate of:

16                                                   1) $2,000 for a tenant household with an income during the past 12

17   months at or below 50 percent of the County median income, or

18                                                   2) Two months' rent for a tenant household with an income during

19   the past 12 months above 50 percent of the County median income;

20                                            k. The owner seeks to reduce the number of individuals residing in a

21   dwelling unit to comply with the maximum limit of individuals allowed to occupy one dwelling

22   unit, as required by Title 23, and:

23                                                   1)




     Template last revised December 2, 2019                             11
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 13 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                                                        a) The number of such individuals was more than is lawful

 2   under the current version of Title 23 but was lawful under Title 23 or Title 24 on August 10,

 3   1994;

 4                                                        b) That number has not increased with the knowledge or

 5   consent of the owner at any time after August 10, 1994; and

 6                                                        c) The owner is either unwilling or unable to obtain a

 7   permit to allow the unit with that number of residents.

 8                                                 2) The owner has served the tenants with a 30 day notice,

 9   informing the tenants that the number of tenants exceeds the legal limit and must be reduced to

10   the legal limit,

11                                                 3) After expiration of the 30 day notice, the owner has served the

12   tenants with and the tenants have failed to comply with a ten day notice to comply with the limit

13   on the number of occupants or vacate, and

14                                                 4) If there is more than one rental agreement for the unit, the owner

15   may choose which agreements to terminate; provided that, the owner may either terminate no

16   more than the minimum number of rental agreements necessary to comply with the legal limit on

17   the number of occupants, or, at the owner's option, terminate only those agreements involving

18   the minimum number of occupants necessary to comply with the legal limit;

19                                            l.

20                                                 1) The owner seeks to reduce the number of individuals who reside

21   in one dwelling unit to comply with the legal limit after receipt of a notice of violation of the

22   Title 23 restriction on the number of individuals allowed to reside in a dwelling unit, and:




     Template last revised December 2, 2019                          12
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 14 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                                                   a) The owner has served the tenants with a 30 day notice,

 2   informing the tenants that the number of tenants exceeds the legal limit and must be reduced to

 3   the legal limit; provided that no 30 day notice is required if the number of tenants was increased

 4   above the legal limit without the knowledge or consent of the owner;

 5                                                   b) After expiration of the 30 day notice required by

 6   subsection 22.206.160.1.1.a, or at any time after receipt of the notice of violation if no 30 day

 7   notice is required pursuant to subsection 22.206.160.1.1.a, the owner has served the tenants with

 8   and the tenants have failed to comply with a ten day notice to comply with the maximum legal

 9   limit on the number of occupants or vacate; and

10                                                   c) If there is more than one rental agreement for the unit,

11   the owner may choose which agreements to terminate; provided that the owner may either

12   terminate no more than the minimum number of rental agreements necessary to comply with the

13   legal limit on the number of occupants, or, at the option of the owner, terminate only those

14   agreements involving the minimum number of occupants necessary to comply with the legal

15   limit.

16                                            2) For any violation of the maximum legal limit on the number of

17   individuals allowed to reside in a unit that occurred with the knowledge or consent of the owner,

18   the owner is required to pay relocation assistance to the tenant(s) of each such unit at least two

19   weeks prior to the date set for termination of the tenancy, at the rate of:

20                                                   a) $2,000 for a tenant household with an income during the

21   past 12 months at or below 50 percent of the county median income, or

22                                                   b) Two months' rent for a tenant household with an income

23   during the past 12 months above 50 percent of the county median income;




     Template last revised December 2, 2019                    13
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 15 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                                            m. The owner seeks to discontinue use of an accessory dwelling unit for

 2   which a permit has been obtained pursuant to Sections 23.44.041 and 23.45.545 after receipt of a

 3   notice of violation of the development standards provided in those sections. The owner is

 4   required to pay relocation assistance to the tenant household residing in such a unit at least two

 5   weeks prior to the date set for termination of the tenancy, at the rate of:

 6                                                   1) $2,000 for a tenant household with an income during the past 12

 7   months at or below 50 percent of the county median income, or

 8                                                   2) Two months' rent for a tenant household with an income during

 9   the past 12 months above 50 percent of the county median income;

10                                            n. An emergency order requiring that the housing unit be vacated and

11   closed has been issued pursuant to Section 22.206.260 and the emergency conditions identified

12   in the order have not been corrected;

13                                            o. The owner seeks to discontinue sharing with a tenant of the owner's

14   own housing unit, i.e., the unit in which the owner resides, seeks to terminate the tenancy of a

15   tenant of an accessory dwelling unit authorized pursuant to Sections 23.44.041 and 23.45.545

16   that is accessory to the housing unit in which the owner resides, or seeks to terminate the tenancy

17   of a tenant in a single-family dwelling unit and the owner resides in an accessory dwelling unit

18   on the same lot. This subsection 22.206.160.C.1.o does not apply if the owner has received a

19   notice of violation of the development standards of Section 23.44.041. If the owner has received

20   such a notice of violation, subsection 22.206.160.C.1.m applies;

21                                            p. A tenant, or with the consent of the tenant, the tenant's subtenant,

22   sublessee, resident, or guest, has engaged in criminal activity on the premises, or on the property

23   or public right-of-way abutting the premises, and the owner has specified in the notice of




     Template last revised December 2, 2019                             14
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 16 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1   termination the crime alleged to have been committed and the general facts supporting the

 2   allegation, and has assured that the Seattle Department of Construction and Inspections has

 3   recorded receipt of a copy of the notice of termination. For purposes of this subsection

 4   22.206.160.C.1.p, a person has "engaged in criminal activity" if the person:

 5                                              1) Engages in drug-related activity that would constitute a

 6   violation of chapters 69.41, 69.50, or 69.52 RCW, or

 7                                              2) Engages in activity that is a crime under the laws of this state,

 8   but only if the activity substantially affects the health or safety of other tenants or the owner.

 9                               2. Any rental agreement provision which waives or purports to waive any right,

10   benefit or entitlement created by this subsection 22.206.160.C shall be deemed void and of no

11   lawful force or effect.

12                               3. With any termination notices required by law, owners terminating any tenancy

13   protected by this Section 22.206.160 shall advise the affected tenant or tenants in writing of the

14   reasons for the termination and the facts in support of those reasons.

15                               4. If a tenant who has received a notice of termination of tenancy claiming

16   subsection 22.206.160.C.1.e, 22.206.160.C.1.f, or 22.206.160.C.1.m as the ground for

17   termination believes that the owner does not intend to carry out the stated reason for eviction and

18   makes a complaint to the Director, then the owner must, within ten days of being notified by the

19   Director of the complaint, complete and file with the Director a certification stating the owner's

20   intent to carry out the stated reason for the eviction. The failure of the owner to complete and file

21   such a certification after a complaint by the tenant shall be a defense for the tenant in an eviction

22   action based on this ground.




     Template last revised December 2, 2019                       15
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 17 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                               5. In any action commenced to evict or to otherwise terminate the tenancy of any

 2   tenant, it shall be a defense to the action that there was no just cause for such eviction or

 3   termination as provided in this Section 22.206.160.

 4                               6. It shall be a violation of this Section 22.206.160 for any owner to evict or

 5   attempt to evict any tenant or otherwise terminate or attempt to terminate the tenancy of any

 6   tenant using a notice that references subsections 22.206.160.C.1.e, 22.206.160.C.1.f,

 7   22.206.160.C.1.h, 22.206.160.C.1.k, 22.206.160.C.1.l, or 22.206.160.C.1.m as grounds for

 8   eviction or termination of tenancy without fulfilling or carrying out the stated reason for or

 9   condition justifying the termination of such tenancy.

10                               7. An owner who evicts or attempts to evict a tenant or who terminates or

11   attempts to terminate the tenancy of a tenant using a notice which references subsections

12   22.206.160.C.1.e, 22.206.160.C.1.f or 22.206.160.C.1.h as the ground for eviction or termination

13   of tenancy without fulfilling or carrying out the stated reason for or condition justifying the

14   termination of such tenancy shall be liable to such tenant in a private right for action for damages

15   up to $2,000, costs of suit, or arbitration and reasonable attorney's fees.

16                               8. Except as provided in subsection 22.206.160.C.8.d, it is a defense to eviction if:

17                                            a. The eviction would result in the tenant having to vacate the housing unit

18   at any time between December 1 and March 1; and

19                                            b. The tenant household is a moderate-income household as defined in

20   Section 23.84A.016; and

21                                            c. The housing unit that the tenant would have to vacate is owned by a

22   person who owns more than four rental housing units in The City of Seattle. For purposes of this

23




     Template last revised December 2, 2019                            16
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 18 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                                            d. If the reason for termination of the tenancy is due to conditions

 2   described in subsections 22.206.160.C.1.e, 22.206.160.C.1.f provided that the tenant was

 3   provided at least 90 days' written notice prior to the date set for vacating the unit,

 4   22.206.160.C.1.j, 22.206.160.C.1.k, 22.206.160.C.1.m, 22.206.160.C.1.n, 22.206.160.C.1.o, or

 5   22.206.160.C.1.p, or if the reason for termination is due to

 6   three day or ten day notice to vacate for a drug-related activity nuisance pursuant to chapter 7.43

 7   RCW or maintenance of an unlawful business or conduct pursuant to RCW 59.12.030(5) or

 8

 9   threat to, the health or safety of other tenants in the rental building or the owner, the eviction may

10   occur as otherwise allowed by law.

11                                            e. A rent mitigation fund is created to provide funds to eligible low-

12   income tenant households at risk of residential eviction during the period described in subsection

13   22.206.160.C.8, if other sources of funds are not available to assist the tenant, or to provide

14   financial assistance to a non-profit corporation or other housing provider that cannot evict a

15   tenant from a rental housing unit during the period described in subsection 22.206.160.C.8

16   because the unit is subject to restrictions on tenant incomes or rent as a condition of that

17   assistance.

18                                                   1) Tenant eligibility. To be eligible to receive funds, (1) the reason

19   for termination must include nonpayment of rent; and (2) the tenant household must be a low-

20   income household as defined in Section 23.84A.016; and (3) the tenant must demonstrate that the

21   tenant does not have the financial resources to avoid eviction; and (4) the tenant must request

22   mitigation funds on or before the date a writ of restitution is executed.




     Template last revised December 2, 2019                             17
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 19 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1                                            2) Housing provider eligibility. To be eligible to receive funds the

 2   housing provider shall (1) demonstrate that an eviction was delayed during this period because

 3   the tenant raised the defense described in subsection 22.206.160.C.8; and (2) demonstrate that

 4   the tenant does not have financial resources available to pay rent during the period described in

 5   subsection 22.206.160.C.8; and (3) demonstrate that the tenant resides in a unit that is subject to

 6   restrictions on tenant incomes or rent; and (4) sign an agreement stating that the housing provider

 7

 8                                            3) The Director shall have rulemaking authority to administer the

 9   fund. This authority includes the ability to have the fund administered by a public or private

10   organization having experience administering or capable of administering similar tenant

11   assistance programs. If by rule the Director determines that payments shall be made directly to a

12   landlord, the landlord shall sign an agreement with the Director prior to payment stating that the

13

14                                            4) The availability of funds is subject to the existence of budget

15   appropriations for that purpose. A request for funding shall be denied if insufficient funds are

16   available. The City is not civilly or criminally liable for failure to provide funding and no penalty

17   or cause of action may be brought against the City resulting from the provision or lack of

18   provision of funds.

19                                            5) When a landlord issues a notice to terminate tenancy due to

20   nonpayment of rent, the notice must contain information to the tenant about how to access the

21   tenant mitigation fund. The landlord is not required to provide this information if insufficient

22   funds have been appropriated by the City Council to provide the funds for mitigation. The




     Template last revised December 2, 2019                     18
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 20 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

1    information for the notice shall be adopted by the Seattle Department of Construction and

 2   Inspections by rule.

 3                               9.

 4                                            a. Subject to the requirements of subsection 22.206.160.C.9.b, it is a

 5   defense to eviction if the eviction would result in the tenant having to vacate the housing unit

 6   within six months after the termination of                                                        and if the reason for

 7   terminating the tenancy is:

 8                                                   1) The tenant fails to comply with a 14-day notice to pay rent or

 9   vacate pursuant to RCW 59.12.030(3) for rent due during , or within six months after the

10   termination of,                                                                  or

11                                                   2) The tenant habitually fails to pay rent resulting in four or more

12   pay-or-vacate notices in a 12-month period.

13                                            For purposes of this

14                                                                                                    1.C (creating a

15   defense to a pending eviction action) of the moratorium on residential evictions ordered by the

16                             emergency order, as amended by the Council in Resolution 31938 on March 16,

17   2020.

18                                            b. The tenant may invoke the defense provided in subsection

19   22.206.160.C.9.a only if the tenant has submitted a declaration or self-certification asserting the

20   tenant has suffered a financial hardship and is therefore unable to pay rent.

21                                            b. If a landlord issues a notice to terminate a tenancy due to a reason listed

22   in subsections 22.206.160.C.9.a.1-2, and if the landlord issues that notice within six months after

23   the termination of                                                                    the notice must contain the




     Template last revised December 2, 2019                             19
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 21 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

 1   following statement                        you cannot pay rent, during or within 6 months after the end of the

 2                                                        your inability to pay is a defense to eviction that you may

 3   raise in court It is a defense to eviction if the notice does not contain that statement.

 4                                            d. An award of attorneys

 5   arising from an eviction proceeding arising from a notice to terminate a tenancy due to a reason

 6   listed in subsections 22.206.160.C.9.a.1-2 is prohibited unless otherwise allowed by law.

 7                 Section 3. Based on the findings of fact set forth in Section 1 of this ordinance, the

 8   Council finds and declares that this ordinance is a public emergency ordinance, which shall take

9    effect immediately and is necessary for the protection of the public health, safety, and welfare.

10                 Section 4. The provisions of this ordinance are declared to be separate and severable. If

11   any clause, sentence, paragraph, subdivision, section, subsection, or portion of this ordinance, or

12   the application thereof to any landlord, prospective occupant, tenant, person, or circumstance, is

13   held to be invalid, it shall not affect the validity of the remainder of this ordinance, or the validity

14   of its application to other persons or circumstances.

15




     Template last revised December 2, 2019                              20
                         Case 2:20-cv-01323 Document 1-9 Filed 09/03/20 Page 22 of 22
     Asha Venkataraman
     LEG Emergency Defense to Eviction ORD
     D2

1                  Section 5. By reason of the findings set out in Section 1, and the emergency that is hereby

 2   declared to exist, this ordinance shall become effective immediately upon its passage by a 3/4

3    vote of the Council and its approval by the Mayor, as provided by Article 4, subsection 1.l of the

 4   Charter of the City.

 5                 Passed by a 3/4 vote of all the members of the City Council the ________ day of

6    _________________________, 2020, and signed by me in open session in authentication of its

 7   passage this _____ day of _________________________, 2020.



 8                                                      ____________________________________

9                                                       President ____________ of the City Council



10                 Approved by me this ________ day of _________________________, 2020.



11                                                      ____________________________________

12                                                      Jenny A. Durkan, Mayor



13                 Filed by me this ________ day of _________________________, 2020.



14                                                      ____________________________________

15                                                      Monica Martinez Simmons, City Clerk



16   (Seal)




     Template last revised December 2, 2019                21
